DETAILED ACTION
Claims 1-12 are pending. Claims 1-12 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “ the composite fibers are at least one kind selected from the group consisting of a core-sheath type fiber, a side-by-side type fiber and an eccentric core-sheath type fiber” in lines 2-4. The addition of the word “kind” and “type” extends the scope of the claims so as to render them indefinite since it is unclear what “kind” and “type” is intended to convey. The addition of the word “kind” and “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955). Furthermore, as the word “kind” and “type” are used with the close transitional phrase “consisting of”, it is not clear what the scope of this limitation is. Are the composite fibers limited to the core-sheath fiber, side-by-side fiber, and eccentric core-sheath fiber or are they limited to types and kinds, i.e., fibers of the same nature, of core-sheath fiber, side-by-side fiber, and eccentric core-sheath fiber?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 2010/0029162) (Datta).
Regarding claims 1, 4, 7, and 9
Datta teaches a nonwoven fabric formed of composite fibers comprising a blend of a reactor grade propylene copolymer and a second polypropylene. The reactor grade propylene copolymer possesses a heat of fusion of less than 75 J/g and a melt flow rate of greater than 1000 g/10min. The second polypropylene possesses a melt flow rate of 20 to 1000 g/10 min and a melting point of greater than 130ºC. See, e.g., abstract and paragraphs [0006], [0013-0014], [0019], [0022], [0030-0035], and [0077]. It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Although there is no disclosure that the test method of heat of fusion is in conformity with  the test method described in the claims, given that Datta discloses the heat of fusion as the presently claimed and the absence of evidence of the criticality of how heat of fusion is measured, it is the examiner's position that the heat of fusion disclosed by Datta meets the claim limitation.
	Datta further teaches the nonwoven fabric formed of composite fibers further includes erucamide. Paragraphs [0039] and [0076]. Applicant’s specification states erucamide is an internal release agent. Paragraph [0044]. 


Regarding claims 5-6 and 11-12
Datta further teaches the nonwoven fabric formed of composite fibers is a meltblown fabric and further the meltblown fabric is used to form a multilayer nonwoven fabric comprising two nonwoven fabric layers. Paragraphs [0050], [0052], and [0059]. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 2010/0029162) (Datta) in view of Autran et al. (US 2005/0165173) (Autran).
Regarding claim 3
Datta teaches all of the limitations of claim 1 above, however Datta does not explicitly teach the composite fibers are at least one kind selected from the group consisting of a core-sheath type fiber, a side-by-side type fiber and an eccentric core-sheath type fiber. 
With respect to the difference, Autran teaches nonwoven material comprising bicomponent fibers comprising a blend of polypropylenes. Bicomponent fibers have a sheath-core or side-by-side configuration. Bicomponent fibers have improved consolidation and are capable of providing the fiber with certain desirable properties from each of the polymeric components. See, e.g., abstract and paragraphs [0071-0072] and [0081]. 
Autran and Datta are analogous art as they are both drawn to nonwoven material formed of composite fibers comprising a first and second polypropylene component. 
In light of the motivation as provided by Autran, it therefore would have been obvious to one of ordinary skill in the art to use a core-sheath or side-by-side fiber as the composite fiber of Datta, in order to improve consolidation and provide desirable properties from each of the propylene components in the fiber, and thereby arrive at the claimed invention. 

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (US 2010/0029162) (Datta) in view of Dharmarajan et al. (US 2008/0182940) (Dharmarajan).
Regarding claims 8 and 10
Datta teaches all of the limitations of claim 7 and 9 above. Datta further teaches the blend comprises the reactor grade propylene copolymer in an amount of from 50% by weight or more and 50% by weight or less of the second polypropylene. Paragraphs [0030-0031]. However, Datta does not explicitly teach the content of the erucamide in the reactor grade propylene copolymer or second polypropylene. 
With respect to the difference, Dharmarajan teaches a nonwoven fabric made form a composition comprising a propylene-based elastomer and a propylene-based thermoplastic polymer and a slip aid. The slip aid is erucamide. The slip aid is added to the blend in an effective concentration of from about 1,000 to about 10,000 ppm. See, e.g., abstract and paragraphs [0064] and [0091]. 
Dharmarajan and Datta are analogous art as they are both drawn to nonwoven fabric formed of composite fibers. 
In light of the motivation as provided by Dharmarajan, it therefore would have been obvious to one of ordinary skill in the art to include the erucamide in an amount of from about 1,000 to 10,000 ppm in Datta, in order to use an effective concentration with predictable success, and thereby arrive at the claimed invention. 
Given the erucamide is included in the fiber from about 1,000 to 10,000 ppm and given the fiber includes about 50% by weight or more of the reactor grade propylene copolymer and 50% by weight or less of the second propylene, it follows the erucamide is present in the first component or the second component in an amount from about 1,000 to 10,000 ppm. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2009/0111347) (Peng) in view of Harumoto et al. (US 2015/0173975) (Harumoto). 
Regarding claim 1, 3-4, 7, and 9
Peng teaches a nonwoven comprising fibers made form a polymer blend of isotactic polypropylene and reactor grade propylene based elastomers or plastomers together with form about 100 to about 2500 ppm (by weight of the fiber) of erucamide. The reactor grade propylene based elastomers or plastomers possesses a melt flow rate in the range from about 2 to about 1000 grams/10 minutes and a heat of fusion less than about 70 joules/gm.  See, e.g., abstract and paragraphs [0060-0064], [0067], and [0078]. Applicant’s specification states erucamide is an internal release agent. Paragraph [0044].
Although there is no disclosure that the test method of heat of fusion is in conformity with  the test method described in the claims, given that Datta discloses the heat of fusion as the presently claimed and the absence of evidence of the criticality of how heat of fusion is measured, it is the examiner's position that the heat of fusion disclosed by Datta meets the claim limitation. 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).
Peng teaches the polymer blend comprise the core of sheath-core bicomponent fibers. The sheath may advantageously be comprised of polyethylene homopolymers and/or copolymers. Paragraph [0104]. 
Peng does not explicitly teach the presence of a second olefin-based resin composition comprising an olefin-based polymer possessing a melt flow rate of 1 g/10 min to 100 g/10 min and a melting point of higher than 120ºC. 
With respect to the difference, Harumoto teaches a nonwoven comprising core/sheath composite fibers comprising a high density polyethylene as the sheath component. The high density polyethylene has melting point form about 125 to 135ºC. The high density polyethylene possesses a melt index in the range of from 3 g/10 min to 50 g/10 min. The sheath component comprising high density polyethylene imparts high bulkiness and cushioning to the nonwoven. See, e.g., abstract and paragraphs [0024], [0051], [0053], [0055], and [0087].
	Harumoto and Peng are analogous art as they are both drawn to composite olefin fibers for nonwoven fabrics. 
	In light of the motivation as provided by Peng, it therefore would have been obvious to one of ordinary skill in the art to use a high density polyethylene possessing a melting point from about 125 to 135ºC and a melt index in the range of from 3 g/10 in to 50 g/10 min as the sheath of the sheath-core bicomponent fiber of Peng, in order to impart high bulkiness and cushioning to the nonwoven fabric, and thereby arrive at the claimed invention. 

Regarding claim 2
Peng teaches the polymer blend of the present invention comprises the core of a sheath-core fiber. Paragraph [0104]. Peng teaches the reactor grade propylene based elastomer or plastomer comprises about 10 to about 50 percent (by weight of the fiber) and the isotactic polypropylene polymer comprises about 50 to about 90 percent (by weight of the fiber. Paragraphs [0060-0061]. Therefore, it follows the reactor grade propylene based elastomer of plastomer comprises about 10 to about 50 percent by weight of the core and the isotactic polypropylene polymer comprises about 50 to about 90 percent by weight of the core. 
Alternatively, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Regarding claims 8 and 10
Peng further teaches the erucamide is present in the fiber in an amount of 100 to 2500 ppm. Paragraph [0062] and [0087]. 
With respect to the difference, Harumoto teaches the ratio of the core to the sheath in the composite fiber is 80/20 to about 30/70 in view of strength, softness, and bulkiness of the nonwoven. Paragraphs [0049] and [0028]. 
In light of the motivation as provided by Harumoto, it therefore would have been obvious to one of ordinary skill in the art to use a core to sheath ratio in the composite fiber of Peng in view of Harumoto from 80/20 to about 30/70, in order to balance the properties of strength, softness, and bulkiness in the nonwoven, and thereby arrive at the claimed invention. 
Therefore, the erucamide is present in the core in an amount of 20 to 1750 ppm. 
Alternatively, it would be obvious to one of ordinary skill in the art to form a core/sheath bi-component fiber with a ratio of 50/50, as one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). Therefore, the erucamide would be present in the core in an amount from 50 to 1250 ppm. 
	
Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US 2009/0111347) (Peng) in view of Harumoto et al. (US 2015/0173975) (Harumoto), as applied in claims 1 and 7 above, and further in view of Datta et al. (US 2010/0029162) (Datta).
Regarding claims 5-6 and 11-12
Peng further teaches the fibers are well suited for use in a spunbond nonwoven fabric. Paragraph [0088]. The spunbond nonwoven fabric is used in hygiene materials. Paragraph [0003]. Peng does not explicitly teach using the spunbond nonwoven fabric in a multilayer fabric material. 
With respect to the difference, Datta teaches multilayer laminates comprising layers of spunbond and meltblown fabrics are widely used in several industries, including hygiene products [0059]. 
Datta and Peng in view of Harumoto are analogous art as they are both drawn to composite fibers for extensible polypropylene-based nonwovens. 
In light of the disclosure as provided by Datta, it therefore would have been obvious to one of ordinary skill in the art to use the spunbond nonwoven fabric of Peng in a multilayer laminate comprising meltblown and spunbond layers, in order to produce a product suitable for hygiene products, and thereby arrive at the claimed invention. 



	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598. The examiner can normally be reached Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789                                                                                                                                                                                                        

/C.X.N./Examiner, Art Unit 1789